 



Exhibit 10.11
THE KEITH COMPANIES, INC.
BOARD OF DIRECTORS COMPENSATION
2005
      Each director who is independent under the rules and regulations of the
Securities and Exchange Commission and the Nasdaq National Market, which we
refer to as an independent director, receives compensation as set forth below,
in accordance with the compensation program for independent directors approved
by the Board of Directors.

     
Retainer
  $20,000 annually
In Person Board, Shareholder or Committee Meeting
  $2,000 per day
Telephonic Meeting or Attendance Via Telephone
  $1,000 per day
Audit Committee Chair Fee
  $2,000 annually
Equity Compensation
  On the date of each annual shareholder meeting, each independent director is
entitled to receive an annual option grant to purchase 2,000 shares of our
common stock under our 1994 Stock Incentive Plan. These options vest in two
equal annual installments beginning on the first anniversary of the grant date
and are exercisable at the fair market value of the underlying stock on the
grant date. In addition, the option agreements provide that upon a change of
control (as defined in the agreement), the portion of the option not otherwise
vested shall become vested and exercisable generally from the date the Board of
Directors approves the change of control event until the fifth business day
immediately before the effective date of the change in control event. Unless
specific written provision is made in connection with the change in control
event to the contrary, the Option shall terminate thereafter.